[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT               FILED
                         ________________________    U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            July 23, 2008
                                No. 07-14913
                                                        THOMAS K. KAHN
                            Non-Argument Calendar             CLERK
                          ________________________

                     D. C. Docket No. 06-00238-CV-HLM-4

ALEA LONDON LIMITED,


                                                          Plaintiff-Appellee,

                                     versus

TONY F. COOK,
individually and d.b.a. T.F. Cook Construction,


                                                          Defendant-Third-
                                                          Party-Plaintiff-
                                                          Appellant,


JAMES MATTHEW HOOVER,

                                                      Defendant-Appellant,

EMERGENCY WATER EXTRACTION SERVICE, LLC.,
d.b.a. EWES, et al.,
                                                          Defendants,

                                     versus
SPENCER & ASSOCIATES, INC.,


                                                            Third-Party-Defendant.

                             ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (July 23, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

      This is an appeal from the district court’s grant of summary judgment in

favor of Alea London Limited (“Alea”) in a declaratory judgment action. The

district court based it’s grant of summary judgment on the fact that the insured,

Tony F. Cook (“Cook”), on a commercial general liability policy issued by Alea,

failed to give notice to Alea of an accident, which was the basis for an underlying

action in Georgia state court as required by the insurance policy. The district court

further found that Cook had demonstrated no reasonable justification or excuse for

failing to provide notice.

      We review a district court’s grant of summary judgment de novo. Brooks v.

County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161 (11th Cir. 2006).



                                         2
Summary judgment is warranted when there is no genuine dispute as to any

material fact. Fed. R. Civ. P. 56(c).

      After reviewing the record and reading the parties’ briefs, we agree with the

district court that Alea was entitled to summary judgment based on Cook’s failure

to comply with the policy’s notice requirements.

      AFFIRMED.




                                         3